DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 10 is objected to because of the following informalities:  
For claim 10. The recitation “to exeute”, on line 5, should be changed to –execute--.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (e.g. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-6, 11 and 15 are direct to the abstract idea of “readjusting, determining” (claims 1, 11 and 15), “calculating, being derived” (claim 2), “calculating” (claim 3), “choosing” (claims 4-5) and “determining” (claim 6). These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 1-6, 11 and 15 recite “readjusting, determining” (claims 1, 11 and 15), “calculating, being derived” (claim 2), “calculating” (claim 3), “choosing” (claims 4-5) and “determining” (claim 6) which 
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additionally elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Such claims are therefore non-statutory under 35 U.S.C. 101.
Claims 13 recites “calculate” which correspond to concepts identified as abstract idea by court. This claim recites the additional limitation of as motor control unit which are well-known and well-understood, routine and conventional activities amount to no more than implementing the abstract idea. Thus, take alone, the additional element does not amount to significantly more than the above-identified judicial exception.
Claims 2-10 and 16-17 are rejected for the same reasons as that of claim 1.
Claims 12-14 are rejected for the same reasons as that of claim 11.
Claim 10 is rejected under 35 U.S.C. 101 because it does not fall within at least one of the four categories of patent eligible subject matter. Claim 10 recites “a computer readable program” (often referred to as “software per se”) without any structural recitations. Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a “means plus function” limitation) has no physical or tangible form. Such claim is therefore directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For claims 1, 11 and 15, the limitation " readjusting the controlled variable only if there is a control difference between the reference variable and an average value of the actual value of the controlled variable over a period duration (T. T1, T2) of the periodicity”, on lines 5-7 of claim 1, 8-10 of claim 11 and 7-9 of claim 15, renders the claim indefinite. Claims is indefinite because the claim does not positively recite the invention. The use of the "if” clause is not a positive recitation of the invention and should be changed. See In re Collier 158 USPQ 266 (CCPA 1968). Note: "if” is not indefinite if we know what the claimed limitation means. However, when the other claimed limitations are met by the references, then the claimed limitations with the "if” clause has not been given patentable weight since that might not happen at all.
	Claims 2-10 and 16-17 are rejected due to their dependencies on base claim 1.
Claims 12-14 are rejected due to their dependencies on base claim 11.
Conclusion
Because the scope of claims 1-21 cannot be determined due to the problems discussed above under 35 U.S.C. 101 and/or 35 U.S.C. 112, 2nd paragraphs, no prior arts can be applied against these claims at this time. Note that this is not an indication for allowability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846